

114 SRES 472 IS: Expressing the sense of the Senate that a carbon tax would be detrimental to the economy of the United States.
U.S. Senate
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 472IN THE SENATE OF THE UNITED STATESMay 24, 2016Mr. Blunt (for himself, Mr. Barrasso, Mr. Boozman, Mrs. Capito, Mr. Coats, Mr. Cochran, Mr. Cotton, Mr. Cruz, Mr. Enzi, Mr. Hatch, Mr. Hoeven, Mr. Inhofe, Mr. Lankford, Mr. Lee, Mr. Manchin, Mr. McConnell, Mr. Paul, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Scott, Mr. Sessions, Mr. Thune, Mr. Vitter, and Mr. Wicker) submitted the following resolution; which was referred to the Committee on FinanceRESOLUTIONExpressing the sense of the Senate that a carbon tax would be detrimental to the economy of the
			 United States.
	
 Whereas a carbon tax is a Federal tax on carbon released from fossil fuels; Whereas a carbon tax would increase energy prices, including the price of gasoline, electricity, natural gas, and home heating oil;
 Whereas a carbon tax would cause families and consumers to pay more for essential items such as food, gasoline, and electricity;
 Whereas a carbon tax would cause the greatest hardship for the poor, the elderly, and individuals living on fixed incomes;
 Whereas a carbon tax would lead to more jobs and businesses moving overseas; Whereas a carbon tax would lead to less economic growth;
 Whereas families in the United States would be harmed the most from a carbon tax; Whereas, according to the Energy Information Administration, fossil fuels have made up not less than 80 percent of the total energy consumption of the United States since 1990;
 Whereas a carbon tax would increase the cost of every good that is manufactured in the United States;
 Whereas a carbon tax would impose disproportionate burdens on certain industries, jobs, States, and geographic regions and would further restrict the global competitiveness of the United States;
 Whereas the ingenuity of the United States has led to innovations in energy exploration and development and has increased production of domestic energy resources on private and State-owned land, which has created significant job growth and private capital investment;
 Whereas the energy policy of the United States should encourage continued private sector innovation and development and not increase the existing tax burden on manufacturers;
 Whereas the production of the energy resources of the United States increases the ability of the United States to maintain a competitive advantage in the global economy;
 Whereas a carbon tax would reduce the global competitiveness of the United States and would encourage development abroad in countries that do not impose that exorbitant tax burden; and
 Whereas Congress and the President should focus on pro-growth solutions that encourage increased development of domestic resources: Now, therefore, be it
	
 That it is the sense of the Senate that a carbon tax— (1)would be detrimental to families and businesses in the United States; and
 (2)is not in the best interest of the United States.